                 Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 1 of 9




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   WSOU INVESTMENTS, LLC d/b/a BRAZOS                      No. 2:21-cv-00124-BJR
     LICENSING AND DEVELOPMENT,
10                                                           F5 NETWORKS, INC.’S ANSWER
                    Plaintiff,                               TO COMPLAINT
11
           v.
12
     F5 NETWORKS, INC,
13
                    Defendant.
14

15          Defendant F5 Networks, Inc. (“F5” or “Defendant”), by and through its attorneys,
16   respectfully submits this Answer and Affirmative Defenses to Plaintiff’s Complaint for Patent
17   Infringement (the “Complaint”) filed January 29, 2021 (D.I. 1), by Plaintiff WSOU Investments,
18   LLC d/b/a Brazos Licensing and Development (“WSOU” or “Plaintiff”).
19          The headings below track those used in the Complaint and are for convenience only. They
20   do not constitute any part of F5’s Answer to the Complaint or any admission by F5 as to the truth
21   of the matters asserted. F5 further states that anything in the Complaint that is not expressly
22   admitted is hereby denied.
23                                  ANSWER TO THE COMPLAINT
24                                                 Parties
25          1.       F5 is without sufficient knowledge or information to form a belief as to the truth of
26   the allegations in this paragraph and therefore denies all such allegations.

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 1                                           Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                  Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 2 of 9




 1           2.        F5 is incorporated in Washington and its headquarters are at 801 5th Avenue,
 2   Seattle, Washington 98104. F5 denies the remaining allegations in this paragraph.
 3                                                 Jurisdiction
 4           3.        F5 admits that the Complaint is styled as an action for patent infringement arising
 5   under Title 35 of the United States Code.
 6           4.        F5 admits that the Complaint is styled as an action for patent infringement over
 7   which the Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).
 8           5.        F5 does not contest that this Court, in the Western District of Washington, has
 9   personal jurisdiction over F5 for purposes of this action. F5 denies the remaining allegations of
10   this paragraph.
11                                                    Venue
12           6.        F5 admits that venue is proper in this Court for purposes of this action. F5 denies
13   the remaining allegations of this paragraph.
14                                               Patent-In-Suit
15           7.        F5 is without sufficient knowledge or information to form a belief as to the truth of
16   the allegations in this paragraph and therefore denies all such allegations.
17                                               The ’330 Patent
18           8.        F5 admits a purported copy of U.S. Patent No. 9,584,330 (“the ’330 patent” or
19   “Asserted Patent”) attached to the Complaint as Exhibit 1 indicates that it is entitled “Method for
20   generating a real time billing information in a packet switching based network and network
21   element”, it issued on February 28, 2017, and the application leading to the ’330 patent was filed
22   on October 31, 2007. F5 denies any remaining allegations of this paragraph.
23           9.        Denied.
24                               COUNT 1: INFRINGEMENT OF THE ’330 PATENT
25           10.       F5 incorporates by reference each of its responses set forth in the paragraphs above
26   as if fully set forth herein.

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                                1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 2                                             Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
               Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 3 of 9




 1          11.     Denied.
 2          12.     Denied.
 3          13.     F5 admits it was served with the Complaint. F5 denies the remaining allegations
 4   of this paragraph.
 5          14.     Denied.
 6          15.     Denied.
 7          16.     Denied.
 8          17.     F5 admits that Exhibit 2 to the Complaint purports to compare claims of the ’330
 9   patent to F5’s “BIG-IP Policy Enforcement Manager.” F5 denies the remaining allegations of this
10   paragraph.
11          18.     F5 admits a pleading may adopt an exhibit by reference to the extent allowed under
12   Federal Rule of Civil Procedure 10(c).
13          19.     Denied.
14                                             Jury Demand
15          20.     WSOU’s demand for a jury trial does not require a response from F5.
16                                      WSOU’s Prayer for Relief
17          To the extent any response is required to any paragraph of WSOU’s Prayer for Relief,
18   including without limitation its statements labeled A-F(iii), F5 denies that WSOU is entitled to any
19   relief from F5 and denies any allegations underlying or stated in WSOU’s requested relief.
20                                    AFFIRMATIVE DEFENSES
21          Subject to the responses above, F5 alleges and asserts the following defenses in response
22   to the allegations, undertaking the burden of proof only as to those defenses deemed affirmative
23   defenses by law and without reducing or removing WSOU’s burden of proof on its affirmative
24   claims against F5, regardless of how such defenses are denominated herein. In addition to the
25   affirmative defenses described below, F5 specifically reserves all right to allege additional
26   affirmative defenses that become known through the course of discovery.

                                                                                Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                              1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 3                                           Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
                 Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 4 of 9




 1                                       First Affirmative Defense
 2             21.   F5 does not, has not, and will not infringe, literally or under the doctrine of
 3   equivalents, willfully or otherwise, any valid, properly construed claim of the Asserted Patent,
 4   either directly, indirectly, contributorily, by inducement, or in any other manner.
 5                                      Second Affirmative Defense
 6             22.   Each claim of the Asserted Patent is invalid for failure to comply with one or more
 7   of the statutory requirements specified in Title 35 of the United States Code, including, but not
 8   limited to 35 U.S.C. §§ 101, 102, 103, and/or 112.
 9                                       Third Affirmative Defense
10             23.   To the extent that WSOU and any predecessors in interest to the Asserted Patent
11   failed to properly mark any of their relevant products as required by 35 U.S.C. § 287, or otherwise
12   give proper notice that F5’s actions allegedly infringed the Asserted Patent, F5 is not liable to
13   WSOU for the acts alleged to have been performed before it received actual notice that it was
14   allegedly infringing the Asserted Patent.
15                                      Fourth Affirmative Defense
16             24.   WSOU’s claims for damages are statutorily limited or barred by 35 U.S.C. §§ 286
17   and 287. WSOU is further barred under 35 U.S.C. § 288 from recovering costs associated with its
18   action.
19                                       Fifth Affirmative Defense
20             25.   WSOU’s claims are barred, in whole or in part, based upon prosecution history
21   estoppel, prosecution history disclaimer, and/or the internally inconsistent litigation positions
22   WSOU has explicitly or implicitly taken with respect to the Asserted Patent in proceedings before
23   the USPTO in the prosecution of the Asserted Patent. As a result, WSOU is estopped to maintain
24   that the claims of the Asserted Patent are broad enough to cover any F5 product alleged to infringe
25   the Asserted Patent, either literally or by application of the doctrine of equivalents.
26

                                                                                  Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 4                                            Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                 Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 5 of 9




 1                                       Sixth Affirmative Defense
 2          26.      The claims of the Asserted Patent are not entitled to a scope sufficient to encompass
 3   any of the allegedly infringing acts practiced by F5.
 4                                      Seventh Affirmative Defense
 5          27.      WSOU is precluded from recovering its reasonable attorneys’ fees, costs, and/or
 6   increased damages under 35 U.S.C. §§ 284 or 285.
 7                                         Reservation of Rights
 8          F5 expressly reserves the right to assert any other legal or equitable defenses to which it is
 9   shown to be entitled, including all affirmative defenses under Rule 8(c) of the Federal Rules of
10   Civil Procedure, the Patent Laws of the United States, and any other defenses that may now exist
11   or in the future be available based on discovery or further factual investigation in this case.
12                                       F5’S COUNTERCLAIMS
13          Pursuant to Federal Rule of Civil Procedure 13, Defendant and now Counter-Plaintiff F5,
14   brings these Counterclaims against Plaintiff and now Counter-Defendant WSOU. F5 seeks
15   declaratory relief pursuant to 28 U.S.C. §§ 2201 and 2202, declaring United States Patent No.
16   7,953,330 (the “’330 patent”) invalid, unenforceable, and not infringed by F5.
17                                               The Parties
18          1.       Counterclaim Plaintiff F5 Networks, Inc. is a corporation organized and existing
19   under the laws of the State of Washington with its corporate headquarters at 801 5th Ave, Seattle,
20   WA 98104.
21          2.       Upon information and belief based on Paragraph 1 of the Complaint as pleaded by
22   WSOU, Counterclaim Defendant WSOU is a Delaware corporation with its principal place of
23   business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.
24                                        Jurisdiction and Venue
25          3.       These counterclaims arise under the patent laws of the United States, Title 35,
26   United States Code. The jurisdiction of this Court is proper under at least 35 U.S.C. § 271 et seq.,

                                                                                 Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 5                                            Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                  Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 6 of 9




 1   and 28 U.S.C. §§ 1331, 1338, 1367, 2201, and 2202.
 2           4.       WSOU has consented to the personal jurisdiction of this court by at least pursuing
 3   its action for patent infringement in this District and stipulating to venue in this District (Dkt. 15).
 4           5.       Based on WSOU’s conduct in this action, venue is proper in this District pursuant
 5   to at least 28 U.S.C. § 1391.
 6                                                  COUNT I
 7                          Declaration of Non-Infringement of the ’330 Patent
 8           6.       An actual and justiciable controversy exists between the parties as to F5’s non-
 9   infringement of the ’330 Patent based on WSOU’s filing of the Complaint this action and F5’s
10   Answer and Affirmative Defenses above.
11           7.       F5 does not infringe at least claim 1 of the ’330 Patent, either directly or indirectly,
12   and either literally or under the doctrine of equivalents, through its use or incorporation of any
13   technology, including the Exemplary Defendant Products as defined by WSOU. For example, the
14   accused instrumentality does not include “generating, via a network element, a first message with
15   a first token that indicates the billing rate upon receipt of a first charge message that contains said
16   billing rate from said circuit switching based network and based on said first charge message,
17   wherein the billing server is informed of said billing rate” or any equivalent thereof or “generating,
18   via the network element, a second message with a second token that indicates the interval of billing
19   upon receipt of a subsequent charge message that contains said interval of billing and based on
20   said subsequent charge message, wherein the billing server is informed of said interval of billing”
21   or any equivalent thereof, and thus does not infringe the ’330 Patent.
22           8.       Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., F5
23   seeks a declaration that F5 has not infringed and does not infringe any claim of the ’330 Patent
24   under any theory, including directly (whether individually or jointly) and indirectly (whether
25   contributorily or by inducement).
26

                                                                                    Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                                 1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 6                                              Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
                                                                                  Fax: 206.359.9000
                  Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 7 of 9




 1                                                COUNT II
 2                               Declaration of Invalidity of the ’330 Patent
 3           9.       An actual and justiciable controversy exists between the parties as to the invalidity
 4   of the ’330 Patent based on WSOU’s filing of the Complaint in this action and F5’s Answer and
 5   Affirmative Defenses above.
 6           10.      The claims of the ’330 Patent are invalid for failure to satisfy one or more of the
 7   requirements of Title 35 of the United States Code, including, without limitation, 35 U.S.C. §§
 8   101–103 and 112. For example, the claims are anticipated and/or rendered obvious by the prior
 9   art. In another example, the claims lack written description, are not enabled, and/or are not
10   sufficiently definite.
11           11.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., F5
12   seeks a declaration that all claims of the ’330 patent are invalid for failure to comply with one or
13   more of the requirements of United States Code, Title 35, including without limitation 35 U.S.C.
14   §§ 101, 102, 103, and 112.
15                                             JURY DEMAND
16           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, F5 hereby demands trial by
17   jury on all triable issues in WSOU’s Complaint and F5’s Answer, Affirmative Defenses, and
18   Counterclaims.
19                                         PRAYER FOR RELIEF
20           WHEREFORE, F5 respectfully prays for the following relief:
21           a.       A dismissal with prejudice of WSOU’s Complaint against F5;
22           b.       A judgment in favor of F5 on all of its Counterclaims;
23           c.       A judgment that WSOU is not entitled to any relief whatsoever, whether in law or
24   equity or otherwise, from its suit against F5;
25           d.       A declaration that the claims of the ’330 patent are invalid for failure to meet the
26   conditions of patentability and/or otherwise comply with one or more of 35 U.S.C. §§ 101, 102,

                                                                                  Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 7                                            Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
                 Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 8 of 9




 1   103, and 112;
 2          e.       A declaration that F5 has not infringed (directly, indirectly, willfully, literally
 3   and/or under the doctrine of equivalents) any valid and enforceable claim of the ’330 patent;
 4          f.       A declaration that this case is exceptional under 35 U.S.C. § 285 and an award to
 5   F5 of its reasonable cost and attorneys’ fees; and
 6          g.       Such other and further relief as the Court deems just and proper.
 7   DATED: February 26, 2021                             /s/ Ramsey M. Al-Salam
 8                                                        /s/ Stevan R. Stark
                                                          Ramsey M. Al-Salam, WSBA No. 18822
 9                                                        RAlsalam@perkinscoie.com
                                                          Stevan R. Stark, WSBA No. 39639
10                                                        SStark@perkinscoie.com
                                                          PERKINS COIE LLP
11
                                                          1201 Third Avenue, Suite 4900
12                                                        Seattle, WA 98101-3099
                                                          Tel: 206-359-8000
13
                                                          /s/ Shane Brun
14                                                        Shane Brun (admitted pro hac vice)
                                                          sbrun@kslaw.com
15
                                                          KING & SPALDING LLP
16                                                        601 S. California Ave., Suite 100
                                                          Palo Alto, CA 94304
17                                                        Tel: 415-318-1245
18                                                        /s/ Angela C. Tarasi
19                                                        Angela C. Tarasi (admitted pro hac vice)
                                                          atarasi@kslaw.com
20                                                        KING & SPALDING LLP
                                                          1400 16th Street
21                                                        16 Market Square, Suite 400
                                                          Denver, CO 80202
22                                                        Tel: 720-535-2300
23
                                                          Attorneys for Defendant F5 Networks, Inc.
24

25

26

                                                                                 Perkins Coie LLP
      F5 NETWORK, INC.’S ANSWER TO COMPLAINT                               1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 8                                            Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
                                                                                Fax: 206.359.9000
              Case 2:21-cv-00124-BJR Document 38 Filed 02/26/21 Page 9 of 9




 1                                  CERTIFICATE OF SERVICE
 2          I hereby certify that on February 26, 2021, I caused copies of the foregoing document to
 3   be served via CM/ECF to the counsel of record in this matter.
 4
                                                        /s/ Stevan R. Stark
 5                                                      Stevan R. Stark

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                              Perkins Coie LLP
      CERTIFICATE OF SERVICE                                           1201 Third Avenue, Suite 4900
      (No. 2:21-cv-00124-BJR) – 1                                        Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
                                                                            Fax: 206.359.9000
